SUMMARY ORDER
Defendant-Appellant Javier Sanchez Lasaro appeals from a judgment entered on May 16, 2006 in the United States District Court for the Southern District of New York (John F. Keenan, Jtidge) convicting him, after a plea of guilty, of illegal re-entry into the United States subsequent to his removal after conviction of an aggravated felony, in violation of 8 U.S.C. §§ 1326(a) and (b)(2). Defendant was sentenced to a term of 46 months’ imprisonment, three years’ supervised release, and a mandatory $100 special assessment.
On appeal, defendant argues that the District Court-erred in finding that sentencing disparities created by the Department of Justice’s “fast-track” programs1 for illegal reentry offenders are not “unwarranted” disparities within the meaning of 18 U.S.C. § 3553(a)(6). Defendant’s argument is squarely foreclosed by our decision in United States v. Mejia, 461 F.3d 158, 164 (2d Cir.2006) (holding that fast-track programs do not create “unwarranted” sentencing disparities within the meaning of 18 U.S.C. § 3553(a)(6)).
Accordingly, we AFFIRM the judgment of the District Court.

. "Fast-track” programs operate as a set of policies followed by U.S. Attorneys’ offices in certain districts, whereby the Government recommends reduced sentences for violators of 8 U.S.C. § 1326 "in return for the defendants’ waiver of various rights, including: indictment by a grand jury, trial by jury, presentation of a pre-sentence report, and appellate review of the sentence.” United States v. Mejia, 461 F.3d 158, 160 (2d Cir.2006). The programs may be implemented only in select districts that “confront[] an exceptionally large number of a specific class of offenses within the district, and failure to handle such cases on an expedited or 'fast-track' basis would significantly strain prosecutorial and judicial resources available in the district,” or where "the district confronts some other exceptional local circumstance with respect to a specific class of cases.” Memorandum from Attorney General John Ashcroft Setting Forth Justice Department's "Fast-Track" Policies (Sept. 22, 2003), 16 Fed. Sent. Rep. 134, 2003 WL 23475483, at *2 (2003). Congress has explicitly approved such programs. See Pub.L. No. 108-21, 117 Stat. 650, 675 (2003) (codified in various sections of 18, 28, and 42 U.S.C.). Further, United States Sentencing Guidelines § 5K3.1, "Early Disposition Programs (Policy Statement),” provides that, "[u]pon motion of the Government, the court may depart downward not more than 4 levels pursuant to an early disposition program authorized by the Attorney General of the United States and the United States Attorney for the district in which the court resides.” U.S.S.G. § 5K3.1.